SUMMARY ORDER
Plaintiff cross-appeals from an amended judgment entered following trial in the United States District Court for the Southern District of New York (Nathan, J.).
Specifically, Plaintiff challenges (1) the district court’s vacatur of the punitive damages awarded by the jury, (2) the sufficiency of the back pay award, and (3) the district court’s denial of further equitable or injunctive relief. See Bey v. City of New York, Nos. 99 Civ. 3873, 01 Civ. 9406 (S.D.N.Y. Sept. 4, 2013). For the reasons stated in our Summary Order in the related appeal of Bey v. City of New York, No. 13-3733, we REVERSE the district court’s vacatur of the punitive damages, but otherwise AFFIRM the Amended Judgment of the district court.
Defendants appeal in this action simply to reserve the issue of attorney’s fees pending resolution of the related appeal in Bey v. City of New York, No. 13-3733. Given our resolution of that action, Defendants’ appeal in this case is DISMISSED as moot.